Citation Nr: 0520340	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  00-04 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for neck and back 
disorders.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from November 1951 to November 
1953.


By rating decision in August 1979, entitlement to service 
connection for neck and back disabilities was denied.  The 
veteran received written notice of this denial by letter in 
September 1979.  The veteran failed to file a timely appeal 
following receipt of the notice of denial; therefore, the 
August 1979 rating decision is final.  

This appeal arises from a December 1999 rating decision of 
the Detroit, Michigan Regional Office (RO), that determined 
that new and material evidence sufficient to reopen the claim 
of service connection for neck and back disorders had not 
been submitted.


FINDINGS OF FACT

1.  The issue of entitlement to service connection for neck 
and back disorders was denied by rating decision in August 
1979.

2.  The appellant received written notice of this denial by 
letter in September 1979; however, he did not file a timely 
appeal therefrom and that decision is final.

3.  The additional evidence submitted in connection with the 
claim to reopen is not so significant that it must be 
considered in order to decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The August 1979 rating decision of the RO that denied 
service connection for neck and back disorders is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302 
(2004).

2.  Evidence received since the August 1979 rating 
determination is not new and material and, thus, the claim of 
service connection for neck and back disorders is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On the February and November 1951 enlistment examinations, 
the neck, spine and other musculoskeletal systems were 
clinically evaluated as normal.  

An August 1953 treatment notation indicates that the veteran 
had fallen one month before injuring his coccyx.  X-rays were 
not taken.  Possible nerve involvement was noted and the 
veteran was referred for examination.  The veteran reported 
having considerable swelling around the hip joint the month 
before.  He now reported some hip joint pain.  Examination 
was essentially negative.  

On the November 1953 separation examination, the neck, spine 
and other musculoskeletal systems were clinically evaluated 
as normal.  

In May 1979, the veteran filed a claim of entitlement to 
service connection for neck and back disorders that were 
initially manifest during service.

Private treatment records from March 1979 include a notation 
that shows the veteran was seen for neck and thoracic spine 
pain.  X-rays showed arthritis of the neck and thoracic 
segment of the spine.  

A June 1979 statement from Richard Weber, M.D., includes a 
diagnosis of chronic back strain.  Dr. Weber also indicated 
that he had first treated the veteran in May 1974 for back 
problems.

In an August 1979 statement, the veteran indicated that while 
stationed in Puerto Rico during the summer of 1953, he was 
returning to base in a truck that went off the road.  The 
veteran reportedly was thrown violently into the air.  He 
thereafter suffered from neck and back pain.  

A June 1979 statement from Eric Gutscher, M.D., indicates 
that the veteran had reported being involved in an automobile 
accident in Puerto Rico during service in 1953.  He was 
thrown up into the air resulting in back and neck injuries.   
It was opined that it was a good possibility that this injury 
in 1953 at least contributed to the veteran's current 
arthritis of the neck and thoracic segments of the spine.  

By rating decision in August 1979, service connection for 
neck and back disorders was denied as it was determined that 
the veteran's current neck and back disorders were not 
related to his military service.  The veteran received 
written notice of this denial by letter in September 1979.  
He failed to take any action with respect to the August 1979 
denial; thus, this decision is final and is not subject to 
revision on the same factual basis.  In order to reopen his 
claim, the veteran must present or secure new and material 
evidence with respect to the claim which has been disallowed.  
38 C.F.R. §§ 3.104, 20.302 (2004).

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  What constitutes new and 
material evidence to reopen a previously and finally denied 
claim is defined in 38 C.F.R. § 3.156(a).  Under that 
regulation, effective for claims filed prior to August 29, 
2001, new and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); cf. Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.156(a)) (new and material evidence is defined differently 
for claims filed on or after August 29, 2001).  

As the veteran's application to reopen was filed in August 
1999, two years prior to the implementation date of August 
29, 2001, the new section 3. 156 provisions do not apply to 
his claim.  

Current law provides for a two-step analysis when a claimant 
seeks to reopen a final decision based on new and material 
evidence.  First, it must be determined whether new and 
material evidence has been presented under 38 C.F.R. § 
3.156(a); and second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

Evidence added to the record after the August 1979 final 
rating decision includes the following.  

A June 1999 report of x-rays of the low back reveals the 
presence of some degenerative changes with osteoarthritis.  

In an August 1999 statement, the veteran recounted that in 
1953 when returning to base while stationed in Puerto Rico, 
the truck he was in left the road and he was thrown into the 
air injuring his neck and back.

VA x-rays of the back in September 1999 showed degenerative 
disc disease and arthritis of the neck, thoracic and lumbar 
segments of the spine. 

On VA neurology examination in May 2000, a history of a 
vehicular accident in 1953 was reported.  Degenerative 
disease of the spine was found.   

As referenced above, the RO's August 1979 denial was based on 
the fact that the veteran had not presented competent medical 
evidence to establish that any current neck or back 
disability was incurred in or aggravated by service.  The 
additional evidence submitted is new as it now demonstrates 
the presence of more significant arthritis of all three 
segments of the spine and degenerative disc disease of all 
three segments. 

The additional evidence submitted, however, effectively 
leaves the veteran's claim in the exact position that it 
occupied in August 1979.  Then, as now, there is no medical 
evidence or opinion to demonstrate a nexus between a current 
neck or back disability and his military service.  In short, 
the additional medical evidence is not material as the record 
is devoid of any evidence that the veteran's current neck and 
back disorders, which were first manifest many years after 
service, were incurred in or were aggravated by service.  

In support of this claim, the veteran's has submitted 
statements maintaining that he suffers from neck and back 
disorders that are the result of a truck accident in Puerto 
Rico in 1953.  These statements replicate statements that 
were of record in August 1979.  The additional statements, 
therefore, are neither new nor material.  Moreover, his 
statements do not provide competent medical evidence of a 
causal link between the veteran's military service and a 
current disability as a lay person may not offer evidence 
that requires medical knowledge.  See Nici v. Brown, 9 Vet. 
App. 494 (1996); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); and Spalding v. Brown, 10 Vet. App. 6 (1997).  

Accordingly, the Board finds that the additional evidence 
submitted is not so significant that it must be considered in 
order to decide the merits of the claim and the veteran's 
claim may not be reopened.  


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in March and August 2004 as well as a 
statement of the case in January 2000 and supplemental 
statements of the case in April 2000, February 2001, October 
2003, and March 2005, which notified the appellant of the 
type of evidence necessary to substantiate his claim.  The 
documents also informed him that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence he is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA and private 
treatment records have been obtained.  A September 2003 
statement indicated that records from Roosevelt Roads Naval 
Base Hospital during the veteran's period of service were not 
available.  In addition, in January 2003, the veteran 
withdrew his request for a personal hearing.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, as new and material 
evidence has not been submitted, the Board need not provide a 
VA examination.  See 38 C.F.R. § 3.159.  As an examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  The appellant, as a 
result, has the right to content-complying notice and proper 
subsequent VA process.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of the 
claim, notice was provided by the AOJ in March and August  
2004 prior to the transfer and recertification of the 
appellant's case to the Board after the March 2004 Board 
remand and the context of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Thereafter, the instant claim was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant in March 2005.  The claimant, therefore, has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

As new and material evidence has not been presented to reopen 
a claim of entitlement to service connection for neck and 
back disorders, the claim is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


